Name: Council Regulation (EC) No 1876/94 of 27 July 1994 fixing the guide price for unginned cotton for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices;  plant product
 Date Published: nan

 30 . 7. 94 Official Journal of the European Communities No L 197/17 COUNCIL REGULATION (EC) No 1876/94 of 27 July 1994 fixing the guide price for unginned cotton for the 1994/95 marketing year THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1994/95 marketing year, the guide price for unginned cotton shall be ECU 101,46 per 100 kg. 2 . The price referred to in pargraph 1 shall be for cotton :  of sound, genuine and merchantable quality,  containing 10 % moisture and 3 % impurities,  with the characteristics required to yield, after ginning, 54 % of seed and 32 % of fibres of grade No 5 (white middling), with a length of 28 mm {V/n ). Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraph 8 of Protocol 4 on cotton, as last amended by Regulation (EEC ) No 1553/93 ( ! ), Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in pargraph 2 of that Protocol; Whereas application of the aforementioned criteria leads to the fixing of the guide price as indicated below, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994 . For the Council The President Th. WAIGEL (!) OJ No L 154, 25 . 6 . 1993 , p. 21 . ( 2 ) OJ No C 83 , 19. 3 . 1994, p. 22. (3 ) OJ No C 128 , 9 . 5 . 1994. (4 ) OJ No C 148 , 30 . 5 . 1994 . p. 49 .